Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Juan Carrero-Vasquez appeals the district court’s orders denying relief on his 42 U.S.C. § 1983 (2006) complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Carrero-Vasquez v. Hershberger, No. 1:12-cv-01264-RDB (D. Md. Nov. 5, 2012; Dec. 13, 2012). We deny Carrero-Vasquez’s motion to compel and we dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.